

117 HR 3364 IH: Truth in Taxation Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3364IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Taylor (for himself and Mr. Correa) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the consideration of any bill, resolution, or amendment by Congress unless a statement regarding increases or decreases in Federal taxes, fees, and similar amounts is included.1.Short titleThis Act may be cited as the Truth in Taxation Act of 2021.2.Transparency of changes in Federal taxes, fees, and similar amounts(a)In generalChapter 2 of title 1, United States Code, is amended by inserting after section 102 the following:102a.Transparency of changes in Federal taxes, fees, and similar amounts.(a)In generalEach bill, resolution, or amendment that would result in an increase or decrease (or both) in Federal taxes, fees, or any similar amounts shall include in the long title of such bill or resolution, or the heading of such amendment, a statement that such bill, resolution, or amendment will result in each such increase or decrease (or both).(b)Failure To comply(1)In generalA failure to comply with subsection (a) shall give rise to a point of order in either House of Congress, which may be raised by any Senator during consideration in the Senate or any Member of the House of Representatives during consideration in the House of Representatives.(2)NonexclusivityThe availability of a point of order under this section shall not affect the availability of any other point of order.(c)Disposition of point of order in the Senate(1)In generalAny Senator may raise a point of order that any matter is not in order under subsection (a).(2)Waiver(A)In generalAny Senator may move to waive a point of order raised under paragraph (1) by an affirmative vote of three-fifths of the Senators duly chosen and sworn.(B)ProceduresFor a motion to waive a point of order under subparagraph (A) as to a matter—(i)a motion to table the point of order shall not be in order;(ii)all motions to waive one or more points of order under this section as to the matter shall be debatable for a total of not more than 1 hour, equally divided between the Senator raising the point of order and the Senator moving to waive the point of order or their designees; and(iii)a motion to waive the point of order shall not be amendable.(d)Disposition of point of order in the House of Representatives(1)In generalIf a Member of the House of Representatives makes a point of order under this section, the Chair shall put the question of consideration with respect to the proposition of whether any statement made under subsection (a) was adequate or, in the absence of such a statement, whether a statement is required under subsection (a).(2)ConsiderationFor a point of order under this section made in the House of Representatives—(A)the question of consideration shall be debatable for 10 minutes, equally divided and controlled by the Member making the point of order and by an opponent, but shall otherwise be decided without intervening motion except one that the House of Representatives adjourn or that the Committee of the Whole rise, as the case may be;(B)in selecting the opponent, the Speaker of the House of Representatives should first recognize an opponent from the opposing party; and(C)the disposition of the question of consideration with respect to a measure shall be considered also to determine the question of consideration under this section with respect to an amendment made in order as original text.(e)Rulemaking authorityThe provisions of this section are enacted by the Congress—(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House..(b)Clerical amendmentThe table of sections at the beginning of chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 102 the following new item:102a. Transparency of changes in Federal taxes, fees, and similar amounts..